  Case 4:18-cv-00824-O Document 97 Filed 06/29/21              Page 1 of 1 PageID 1478



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

 BEAR CREEK BIBLE CHURCH, et al.,             §
                                              §
        Plaintiffs,                           §
                                              §
 v.                                           §     Civil Action No. 4:18-cv-00824-O
                                              §
 EQUAL EMPLOYMENT                             §
 COMMISSION et al.,                           §
                                              §
        Defendants.                           §

                                         ORDER

       Before the Court is the Defendants’ Consolidated Cross-Motion for Summary Judgment

and Response to Plaintiffs’ Motion for Summary Judgment (ECF Nos. 94-96), filed June 28, 2021.

Plaintiffs are ordered to file a consolidated response & reply no later than July 12, 2021.

Defendants may reply no later than July 16, 2021.

       SO ORDERED on this 29th day of June, 2021.


                                                    _____________________________________
                                                    Reed O’Connor
                                                    UNITED STATES DISTRICT JUDGE




                                              1
